Title: To James Madison from John Morton, [ca. 24 October] 1813
From: Morton, John
To: Madison, James


[ca. 24 October 1813]
Extract of a Letter from Capt. R. D. Richardson; of the Ordnance, attached to Genl. Harrison’s Army, to Capt. Morton, Washington; dated at
Detroit, 14 Octr. 1813.
“The result of the council, held yesterday with the Potowatamie & Miami Indians, after repeated Solicitations on their part for Peace, is precisely as follows: vizt. Several of the principal chiefs of those Tribes, with their Families, are to remain with us as Hostages, and a Suspension of Hostilities is to take place from this moment, untill the will of the Government is made known on the Subject. All the hostile Indians are immediately to return to their Hunting Grounds in the neighborhood of Fort Wayne.
An Expedition is intended immediately to Mackinac, & another to Long Point. Those accomplished, and we shall have scoured the Country.
A flag was brought in yesterday to Gen: H. by Capt. Le Britton from Gen Proctor, on the Subject of some private papers. This Circumstance is so characteristic of the British Nation and so suspicious, that Gen: H. very properly, in my Opinion, concluded to return Capt. Le Britton to another Section of the British Army, and directed him to remain, for the present, where he was.”
 